          Case 1:20-cv-01312-LTS-GWG Document 50
                                              40 Filed 05/15/20
                                                       05/14/20 Page 1 of 2

       NEW YORK                                                                                              SHANGHAI
        LONDON                                                                                                ATLANTA
      SINGAPORE                                                                                              BALTIMORE
     PHILADELPHIA                               FIRM and AFFILIATE OFFICES                                  WILMINGTON
       CHICAGO                                                                                                  MIAMI
    WASHINGTON, DC                                                                                          BOCA RATON
    SAN FRANCISCO                                                                                           PITTSBURGH
                                                    MARIO AIETA
    SILICON VALLEY                                                                                            NEWARK
                                             DIRECT DIAL: +1 212 404 8755
       SAN DIEGO                            PERSONAL FAX: +1 212 818 9606                                    LAS VEGAS
      LOS ANGELES                           E-MAIL: MAieta@duanemorris.com                                  CHERRY HILL
        TAIWAN                                                                                              LAKE TAHOE
        BOSTON                                   www.duanemorris.com                                         MYANMAR
       HOUSTON                                                                                                  OMAN
        AUSTIN                                                                                        A GCC REPRESENTATIVE OFFICE
                                                                                                           OF DUANE MORRIS
         HANOI
    HO CHI MINH CITY
                                                                                                       ALLIANCES IN MEXICO
                                                                                                           AND SRI LANKA



May 14, 2020
                            MEMORANDUM ENDORSEMENT
Via ECF

The Honorable Laura Taylor Swain
U.S.D.C. Southern District of New York
Room 1620
500 Pearl Street
New York, NY 10007

            Re:        UBIQUITI INC. v. PERASO TECHNOLOGIES INC., et al., 20 Civ. 1312
                       (LTS) (GWG)

Dear Judge Swain,

        We represent Ubiquiti Inc., the plaintiff in the above-captioned matter. On May 7, 2020,
the Defendants Bill McLean, Jim Whitaker, David Adderley, Imed Zine and Riad Zine moved to
dismiss the claims filed against them pursuant to F.R.C.P. Rules 12(b)(2) and 12(b)(6). 1
Pursuant to Rule 2(b)(ii) of Your Honors’ Individual Practices, we submit this letter to request
leave to amend in response to the motion. A copy of plaintiff’s proposed Second Amended
Complaint is submitted with this letter.

        The Individual Defendants’ motion to dismiss under Rule 12(b)(6) asserts that the fraud
claim is inadequately pled against the individual defendants other than Bill McLean because the
only statement identified as fraudulent is a statement made by McLean. The proposed Second
Amended Complaint addresses this issue by limiting the fraud claim to defendant McLean. The
Individual Defendants also asserts that the fraud claim fails because reasonable reliance on
McLean’s false statement is not adequately pled. The proposed Second Amended Complaint
includes additional facts demonstrating reasonable reliance. The Individual Defendants’ Rule
12(b)(6) motion asserts that the tortious interference claim is inadequately pled against defendant
McLean because it depends upon the allegation that McLean is a holder of preferred shares in
Peraso when, in fact, he is not. The proposed Second Amended Complaint corrects this

1
  Defendant Shawn Abbott has, to date, avoided service of process. He is not currently
represented by counsel for the other defendants.

D UANE M ORRIS LLP
230 PARK AVENUE, SUITE 1130   NEW YORK, NY 10169-0079                        PHONE: +1 212 818 9200    FAX: +1 212 818 9606
       Case 1:20-cv-01312-LTS-GWG Document 50
                                           40 Filed 05/15/20
                                                    05/14/20 Page 2 of 2




Hon. Laura G. Swain
May 14, 2020
Page 2

allegation and alleges that McLean was the holder of millions of options that would immediately
vest upon a change of control transaction. The individual defendants’ remaining contentions
regarding the adequacy of the allegations directed against them are not sound.

        The proposed Second Amended Complaint also contains additional allegations relevant
to the individual defendants’ Rule 12(b)(2) motion.

       We respectfully submit that justice would be served by allowing plaintiff to serve the
proposed Second Amended Complaint.



                                                       Respectfully submitted,



                                                       Mario Aieta

Attachment

cc:     Jodyann Galvin, Esq.
        (counsel for Defendants)



Any motion to amend is returnable before the undersigned. The Court asks
plaintiff’s counsel to confer with opposing counsel to see if they will stipulate to
the filing of the proposed amended pleading. If an agreement is reached, plaintiff
may inform the Court by letter. If defendants agree, such agreement shall be
without prejudice to any future motion to dismiss or any other arguments
defendants may have in the future with regard to the proposed pleading.

Given the early stage of this case, and given that any arguments as to “futility” of
amendment will be completely preserved for a motion to dismiss, the Court
assumes that it will not be a problem for defendants to agree to the filing.

If agreement cannot be reached, defendants shall file by May 20, 2020, a brief
letter explaining their objection.

So ordered.
Dated: May 15, 2020
